—In a proceeding pursuant to CPLR article 78 to review a determination of the Clerk of the County Court, County of Putnam, which denied the petitioner access to sealed court records pursuant to CPL 720.35 (2), the petitioner appeals from so much of an order of the Supreme Court, Putnam County (Sweeny, J.), dated June 19, 1995, as denied the petition and dismissed the proceeding and the respondents cross-appeal from so much of the order as denied their motion to dismiss the petition.
Ordered that the respondents’ cross appeal is dismissed, as they are not aggrieved by the portion of the order cross-appealed from (see, CPLR 5511); and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
This action was commenced by the petitioner seeking access to the sealed record of a decedent who had previously been adjudicated a youthful offender pursuant to CPL article 720. We find that the Supreme Court properly denied the petition.
CPL 720.35 (2) provides that access to youthful offender records may be permitted when authorized by the court (see, Royal Globe Ins. Co. v Mottola, 89 AD2d 907).
Here, the appropriate procedure was not to seek relief by way of a proceeding pursuant to CPLR article 78, but rather by an application to unseal the records made to the court which rendered the youthful offender adjudication. If the aforementioned application is denied, petitioner may then seek appellate relief.
In light of the foregoing, we do not reach the petitioner’s remaining contentions.
Sullivan, J. P., Santucci, Joy and Hart, JJ., concur.